UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 12, 2010 (January 12, ERHC ENERGY INC. (Exact name of registrant as specified in its charter) Colorado 000-1-7325 88-0218499 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5444 Westheimer Road, Suite 1440, Houston, Texas 77056 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (713) 626-4700 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. Press Release dated January 12, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERHC ENERGY INC. Dated :January 12, 2010 By: /s/ Peter Ntephe Name: Peter Ntephe Title: Chief Operating Officer and Acting Chief Executive Officer Federal
